Citation Nr: 1119013	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  02-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a November 2001 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri in which the RO denied, among other things, service connection for PTSD.  The appellant, who served on active duty from February 1964 to April 1964, subsequently initiated and perfected an appeal of this determination.  Thereafter, the RO referred the case to the Board for appellate review.    

In September 2003, the appellant's motion for advancement of his appeal on the Board's docket was granted.  Also that month, the Board remanded the appellant's PTSD service connection claim for additional development.  See September 2003 BVA decision.  Subsequent to the completion of this development, the appeal was returned to the Board for further review.  

In a November 2005 decision, the Board denied the appellant's PTSD service connection claim.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims ("CAVC" or "Court").  In August 2006, the Court granted a Joint Motion for Remand submitted by the parties, returning the issue to the Board.  See August 2006 Joint Motion for Remand (the parties argued that the Board failed to provide adequate reasons and bases in terms of applying the holding in Patton v. West, 12 Vet. App. 272 (1999)); August 2006 CAVC order. 

In a November 2006 decision, the Board again denied the appellant's PTSD service connection claim.  The appellant appealed to the CAVC; and based upon a second Joint Motion for Remand submitted by the parties, the appeal was remanded to the Board in October 2007.  See October 2007 Joint Motion to Vacate and Remand (the 
parties argued that the Board made an adverse credibility determination based upon the appellant's failure to report an in-service personal assault); October 2007 CAVC order.

Thereafter, in a February 2008 decision, the Board denied the appellant's PTSD service connection claim.  The appellant appealed that decision to the CAVC, who vacated and remanded the February 2008 BVA decision in light of another Joint Motion to Remand submitted by the parties.  See October 2009 Joint Motion to Vacate and Remand (the parties argued that the Board failed to satisfy its duty to assist where it relied upon an inadequate VA examination report to deny the appellant's claim); October 2009 CAVC order.  

In February 2010, the Board remanded the appellant's PTSD service connection claim for a VA medical opinion in accordance with 38 C.F.R. § 3.304 (f), as instructed in the October 2009 Joint Motion to Vacate and Remand.  See February 2010 BVA decision.  In June 2010, such an opinion was associated with the claims file; and the case has since been recertified to the Board for additional review.  See June 2010 VA examination report.  

The Board notes for the record that the recent evidence submitted by the appellant's counsel does not include VA medical records for which the attorney requested an extension of time to obtain.  See September 2010 letter from appellant's counsel to the Board; November 2010 letter from the BVA to appellant's counsel; November 2010 motion for extension of time granted.  However, given the Board's decision below to grant the appellant's PTSD service connection claim based upon evidence contained in the June 2010 VA medical opinion referenced above, the Board finds that another remand of this appeal for outstanding VA medical records is not necessary.  See June 2010 VA examination report.  







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The appellant alleges that he was personally assaulted during basic training in service when another serviceman grabbed his hands, placed them on a hot stove and burned them.  

3.  The appellant alleges that he was assaulted a second time in service when he was sexually assaulted by a drill instructor prior to his discharge.  

4.  The more competent and persuasive evidence of record reveals that the appellant is not a particularly credible historian; however, medical evidence in the claims file reflects that the appellant has a current diagnosis of posttraumatic stress disorder based upon his alleged in-service assaults.  

5.  A June 2010 VA medical opinion of record raises doubt as to whether the appellant factually experienced a personal assault in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the Board concludes that posttraumatic stress disorder as a result of a personal assault was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claim of entitlement to service connection for 
posttraumatic stress disorder ("PTSD"), the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Regardless, since this decision represents a complete grant of the appellant's appeal in regards to his PTSD service connection claim, the appellant cannot be prejudiced by any deficiency, if any, in the notice and assistance requirements of the VCAA.  As such, the Board will dispense with any further discussion of the VCAA and will proceed to the merits of the issue.  

B.  Law and Analysis

In this case, the appellant seeks service connection for PTSD on the basis of two alleged assaults that occurred in service.  See appellant's statements; PTSD questionnaire responses.  Specifically, the appellant alleges that upon entering the mess hall during basic training, a cook became angry that he had his hands in his pocket.  The cook subsequently grabbed the appellant's hands, placed them on a hot stove and burned them.  Id.  Second, the appellant alleges a drill instructor attempted to sexually assault him and/or sexually assaulted him during the time frame preceding his discharge from service.  Id.  


Having carefully considered the appellant's claim in light of the entire record and the applicable law, the Board concludes, as will be explained below, that the evidence of record is in relative equipoise.  As such, reasonable doubt must be resolved in the appellant's favor in regards to his assertion that he was personally assaulted in service.  

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The appellant does not allege, nor do his service personnel records reveal, that he was involved in combat at the time of his alleged personal or sexual assaults.  As such, he is not entitled to the relaxed evidentiary standard of proof regarding events that occurred during combat pursuant to 38 U.S.C.A. § 1154(b).  See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 389 (1996).  Moreover, the Board observes that a medical opinion diagnosing PTSD based upon a stressor event other than a personal assault does not suffice to verify the occurrence of the claimed in-service PTSD stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  However, as will be discussed in more detail below, an after-the-fact medical nexus opinion can support the finding that an in-service personal assault occurred in certain circumstances.  See Patton v. West, 12 Vet. App. 272 (1999).  

In Patton v. West, supra, the United States Court of Appeals for Veterans Claims (the "Court") specified that there are special evidentiary procedures for PTSD claims based on personal assault.  These procedures are contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  The Court emphasized that statements contained in prior decisions indicating that "something more than medical nexus evidence is required to fulfill the requirement for 'credible supporting evidence'" of a claimed PTSD stressor and that "[a]n opinion by a mental health professional based on a postservice examination of the veteran cannot be used to establish the occurrence of the stressor," were made in the context of discussing PTSD diagnoses other than those arising from personal assault.  Patton v. West, 12 Vet. App. at 280, citing Cohen v. Brown, supra; Moreau v. Brown, 9 Vet. App. 389 (1996); YR v. West, 11 Vet. App. 393 (1998).  With regard to personal assault cases, the Court essentially pointed out that since VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis, the "above categorical statements in Cohen (Douglas) and Moreau, . . . , are not operative."  Id. citing Manual M21-1, Part III, 5.14c (8), (9).  Further, with respect to a claim for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

Turning to the evidence in this case, the Board initially observes that medical records contained in the claims file reveal that the appellant has been diagnosed with PTSD based upon the personal assaults he alleges occurred in service.  See December 2001 statement from VA medical provider; February 2003 VA examination report; letters from G.S., Ph. D. dated in January 2005 and June 2005.  The appellant's PTSD diagnosis constitutes a current disability for VA purposes, thereby fulfilling the first element needed to establish service connection for PTSD in this case.  In addition, the Board finds that the above-referenced records provide nexus opinions between the appellant's PTSD and his alleged assaults in service.  Id.  Therefore, the Board assumes for the purposes of this appeal that the second element needed to establish service connection for PTSD has also been met.  Thus, the crux of this appeal revolves around the issue of whether there is credible supporting evidence of record sufficient to establish that it is at least as likely as not that the appellant was either personally assaulted or sexually assaulted in service.  

A review of the appellant's service treatment records reveals that the appellant was examined for military service in October 1963.  At that time, he denied any significant past medical history and was found fit for military duty.  See service records.  However, shortly after entering active duty in February 1964, the appellant sought treatment for gastrointestinal symptoms, including nausea, abdominal pain, and vomiting.  Id.  Various studies, including an upper gastrointestinal study, were negative for clinical abnormality.  Id.  The appellant was hospitalized on at least two occasions, and his symptoms were found to be psychogenic in nature.  Id.  A psychiatric evaluation, conducted by a psychiatrist, was afforded to the appellant in April 1964.  On objective examination, the appellant displayed a preoccupation with feelings of helplessness and indecisiveness, as well as inadequacy and insecurity.  A psychophysiologic gastrointestinal reaction, existing prior to service, was diagnosed.  Id.  It was recommended the appellant be presented to a medical board for service separation, and he was separated from active military service in April 1964.  Id.  

Post-service medical records reveal that the appellant was treated in January 1965 and February 1965 for possible post-concussion syndrome and a convulsive disorder.  See post-service medical records dated from January 1965 to December 1965.  During this time frame, the appellant's mother stated that the appellant had convulsive seizures since he was released from service.  The appellant was hospitalized in December 1965 for treatment of his seizures, during which time he was also noted to have become quite combative following a seizure.  Id.  Subsequent medical records reveal that the appellant was diagnosed with a personality trait disturbance, emotionally unstable personality, inadequate personality disorder, explosive personality disorder, schizophrenia, organic brain syndrome, epilepsy and borderline syndrome.  See post-service medical records.   He appears to have been hospitalized in relationship to the above-referenced conditions from January 1966 to March 1968, April 1968 to November 1969, August1970 to September 1970, February 1972 to April 1972, September 1972 to January 1973, June 1973 to July 1973, September 1974 to January 1975, December 1975 and January 1977.  Id.  

In reviewing the appellant's post-service medical records, the Board observes that various medical providers have indicated in the past that the appellant has demonstrated many symptoms consistent with PTSD, including nightmares, intrusive memories, avoidance/numbing, and hyperarousal; and have diagnosed the appellant with PTSD (in addition to schizophrenia) based on his self-reported military history and current symptomatology.  See December 2001 statement from VA medical provider; February 2005 VA examination report.  In viewing the appellant's private hospitalization and treatment records, the Board notes the appellant appears to have first reported in a February 1973 written statement about his hands being burned in the service, and developing seizures thereafter.  He stated his hands were burned "pretty badly" and that he was hospitalized for treatment of this injury.  In April 1981, the appellant's father submitted a written statement indicating that he and the appellant's mother visited the appellant in the military hospital while he was still on active duty; and that the appellant reported to them at that time that he had burned his hands on a hot stove. 

For the record, the Board finds the appellant (as well as the appellant's father) not to be a credible historian given inconsistent, inaccurate and contradictory statements of record (see, e.g., appellant's statements of record, January 1966 hospitalization report, February 1973 statement, September 1974 medical records, January 1977 medical records, November 2003 PTSD questionnaire).  However, a review of the more recent medical evidence associated with the claims file arguably reveals evidence that raises doubt as to the appellant's assertions.  As a result of this medical evidence, the Board finds that it is at least as likely as not that the appellant was personally assaulted in service.

In this regard, the Board observes that the June 2010 VA medical opinion (referenced above) is of particular importance in the analysis of this appeal.  Specifically, a review of this medical opinion reveals that a VA psychologist reviewed the appellant's claims file and examined the appellant in June 2010 for the purpose of interpreting all of the evidence of record and determining if such evidence corroborated the appellant's allegations of being the victim of a personal assault.  See May 2010 request for VA medical opinion.  In doing so, the examiner ultimately diagnosed the appellant with paranoid type schizophrenia and severe major depressive disorder in his twenty-one page report; and found a diagnosis of PTSD not to be warranted on the basis of (1) questionable C and D criterion for a PTSD diagnosis and (2) a lack of evidence corroborating the appellant's allegations of a personal assault.  June 2010 VA medical opinion, pgs. 20-21.   However, in doing so, the examiner also stated that it was "entirely uncertain whether [the appellant] factually experienced the reported traumatic stressor," that the appellant was able to self-report experiences consistent with PTSD (although he was found not be a consistent or reliable historian), and that "[f]aced with this conundrum, resolution in favor of the [appellant's] claimed stressor could only be resolved on the basis of mere speculation."  Id.  Thus, despite the June 2010 examiner's ultimate determination that there was a lack of evidence corroborating the appellant's allegations that he was the victim of an assault in service, it appears to the Board that the examiner's comments also reasonably reveal that the examiner was not at all certain that a personal assault did not occur in service; and that it would be equally speculative to find that an in-service personal assault occurred as it would be to find that one did not occur.  Id.   

Keeping the June 2010 examiner's statements in mind, the Board observes that a 
re-review of the appellant's service treatment records reveals that they arguably support the appellant's personal assault claim to the extent that they show the appellant experienced gastrointestinal problems in service.  See service treatment records.  In this regard, the appellant has stated in the past that he began experiencing  gastrointestinal problems soon after his hands were burned by a mess hall cook.  See September 2002 and November 2003 PTSD questionnaire checklists.  Evidence contained in the appellant's service file reveals that the appellant began receiving treatment for stomach problems in mid-February 1964.  See service records.  At that time, the appellant reported experiencing nausea and vomiting, headaches, stomach cramps and constipation.  Id.  Notably, even though the appellant had been to sick call on two prior occasions, he did not report any stomach symptomatology during those visits; nor did he report any gastrointestinal problems at the time he entered service.  Id.  


Viewing the June 2010 examiner's statements in conjunction with the appellant's assertions of having his hands "burned" during his period of service and subsequently experiencing gastrointestinal problems as a result of nervousness related to his trauma, the Board concludes that it is at least as likely as not the appellant's gastrointestinal problems in service constituted behavioral changes the appellant experienced after his alleged personal assault. 38 C.F.R. § 3.304(f).  In making this finding, the Board observes for the record that the appellant's service treatment records and post-service medical records clearly do not support the finding that the appellant's hands were severely burned at any time during service.   However, given the June 2010 VA examiner's statement of uncertainty as to the occurrence of the appellant's personal assault and taking a very broad view of the evidence in light of the June 2010 examiner's statements, the Board finds it plausible that the appellant's hands could have been placed on or over a hot stove during service creating a situation in which the appellant feared being severely burned.  Given the appellant's diagnosis of schizophrenia, it is also plausible that the appellant has exaggerated in his own mind his "hand burning" experience over time.  

Thus, after giving very serious and careful consideration to the June 2010 VA medical opinion in conjunction with all other evidence of record, the Board finds that reasonable doubt has been raised with regards to the issue of whether the appellant was personally assaulted during basic training when his hands were reportedly placed on a hot stove by another serviceman.  In making this finding, the Board acknowledges its consideration of a great deal of evidence that does not support the appellant's claim, including the appellant's vague, inconsistent, exaggerated and contrary statements of record.  Despite the foregoing, the Board concludes a grant of service connection is warranted in this case given the fact that evidence of behavior changes following an alleged assault is specifically one type of relevant evidence that may assist in substantiating a PTSD claim based upon a personal assault; and that the June 2010 VA medical opinion raises the possibility that the documented stomach problems experienced by the appellant in February 1964 constitutes evidence of post-trauma behavioral changes.  Therefore, reasonable doubt regarding the appellant's claimed personal trauma in service has been raised despite the appellant's credibility issues.  See 38 C.F.R. § 3.304(f)(3).  

As for the appellant's allegations of sexual assault, the Board observes that the appellant's attorney recently submitted additional evidence in the form of a private medical opinion in which a medical doctor relied upon the appellant's alleged sexual assault in service in diagnosing him with chronic, delayed onset PTSD.  See February 2011 letter from appellant's counsel to the Board, with medical opinion attachment and waiver of AOJ review; November 2010 private medical opinion.  In doing so, the attorney essentially argues that service connection for PTSD based upon a sexual assault should be granted.  Id.  For the record, the Board finds that the November 2010 private medical opinion provided by appellant's counsel to be of questionable probative value given the private examiner's failure to (among other things) explain how/why certain inconsistent and contradictory statements made by the appellant should be considered "vague" and "a component of the actual disease process of PTSD"; or why the medical opinions of numerous other medical providers in this case should be viewed as less persuasive in terms of the examiners' determinations that the appellant's symptomatology has met/does meet the diagnostic criteria for a diagnosis of schizophrenia.  See November 2010 private medical opinion; post-service medical records and examination reports.  Regardless, given the Board's conclusion that service connection in this case should be granted based upon the appellant's alternative PTSD stressor event, the Board finds that an analysis as to the credibility of the appellant's allegations of being sexually assaulted in service to be unnecessary.  

Therefore, for the reasons discussed above, the Board will grant service connection in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  In doing so, reasonable doubt has been resolved in favor of the appellant.  



ORDER

Entitlement to service connection for posttraumatic stress disorder is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


